Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objections
The drawings are objected to because, inter alia, the drawings fail to comply with 37 CFR 1.84.  For example, 37 CFR 1.84(h)(2) states: “When a portion of a view is enlarged for magnification purposes, the view and the enlarged view must each be labeled as separate views.” (Bold and emphasis added).  In addition, 37 CFR 1.84(u) states:
 	(1) 	The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter…
 
(2) 	Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.  (Bold and emphases added)

	However, e.g., (a) the enlarged views in FIG. 7 are not labeled as separate views; (b) different views in FIG. 4 are not numbered in consecutive Arabic numerals; and (c) the view number such as “Fig. 4” is not larger than the numbers 100, 110, etc. used for reference characters.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification Objections
1.	The disclosure is objected to because of the informalities, inter alia, the Brief Description of the Drawings should describe the section lines upon which the cross sectional views such as FIGS. 7-8 and 10-14 are taken.  Please see 37 CFR 1.84(h)(3) and MPEP 608.01(f).  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (PHOSITA).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute
 for “means” that is a generic placeholder (also called a nonce term or a non-structural term
having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f).
2.	This application includes one or more claim limitations that do not use the word “means,” 
but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses 
a generic placeholder that is coupled with functional language without reciting sufficient structure
to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is tactile stimulation actuator in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  
(a) 	Amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 
(b) 	Present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102/103
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-5 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sweney et al. (US 20170267171 cited in Applicant’s corresponding application PCT/JP2018/033722). 
Claim 1 
Sweney teaches a straddled vehicle (100, FIG. 3, ¶ 15 et seq.), comprising:
a vehicle body frame (FIG. 3), a seat (FIG. 3), a bar handle (401, FIG. 4, ¶ 18; 610, FIGS.
6-7, ¶ 32), a steerable wheel (FIG. 3), and a tactile stimulation actuator (405, FIG. 4, id. abstract,
¶ 20 et seq., claim 20), wherein: 
(A) 	the seat (FIG. 3) is supported by the vehicle body frame (FIG. 3), and is configured to be straddled by a rider; 
(B) 	the bar handle (401, 610) is supported by the vehicle body frame (FIG. 3) such that the bar handle (401, 610) is allowed to rotate about a steering axis (of a steering mechanism, FIG. 3, ¶ 32) extending in an up-down direction, the bar handle (401, 610) includes a left grip (620, FIGS. 6-7, ¶ 32 et seq.) and a right grip (615, FIGS. 6-7, ¶ 32 et seq.), the left grip (620) is located further leftward than a center (at 625, FIGS. 6-7, ¶ 32 et seq.) in a vehicle-body-frame left-right direction, and is configured to be held by a left hand of the rider, and the right grip (615) is located further rightward than the center (at 625) in the vehicle-body-frame left-right direction, and is configured to be held by a right hand of the rider; 
(C) 	the steerable wheel (FIG. 3) is supported by the vehicle body frame (FIG. 3) such that the steerable wheel is allowed to rotate around a wheel axle (FIG. 3), the steerable wheel is configured to be steered leftward by the rider rotating the bar handle (401, 610) counterclockwise as viewed in a downward direction, and the steerable wheel (FIG. 3) is configured to be steered rightward by the rider rotating the bar handle (401, 610) clockwise as viewed in the downward direction; and
(D) 	the tactile stimulation actuator (405) is configured to communicate or capable of communicating information to the rider by imparting a frontward or backward pressure as a tactile stimulation to the left hand or the right hand of the rider (id. abstract and claim 20). 
As noted, the plain meaning (MPEP 2111 et seq.) of tactile stimulation includes “the activation of nerve signals beneath the skin’s surface that inform the body of texture, temperature and other touch-sensation” as seen in common dictionaries such as Google Search or publication “What is Tactile Stimulation” attached.  In the instant case, Sweney’s feedback system causes the left and right grips of the handlebar of the straddled vehicle to vibrate to communicate information to the rider of the motorcycle (id. abstract and claim 20).  Since the left and right hands of the rider hold the left and right grips of the handlebar, thus, the vibration of the left and right grips of the handlebar activates the nerve signals beneath the skin’s surface of the left and right hands of the rider, and consequently, imparts pressure on the left and right hands of the rider.  Simply put, Sweney’s tactile feedback system operates similarly to Applicant’s tactile feedback system as described in Pub. No. US 20200216136 of this application at, e.g., ¶¶ 5-23.  Thus,  Sweney’s tactile feedback system inherently or similarly imparts the frontward or backward pressure as tactile stimulation to the left hand or the right hand of the rider in the same or similar manner as Applicant’s system.  See In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 139 (Fed. Cir. 1986) (When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process) cited in MPEP 2112.02 and 2131.01.
Claim 1 and/or other claims below is(are) anticipated by Sweney because each and every element as set forth in the claim(s) is found, either expressly or inherently described, in the single prior art reference Sweney.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  As noted from MPEP 2114, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate.  See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007); Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991); In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); and In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  See also Written Opinion of the International Searching Authority in Applicant’s corresponding PCT application.
Alternatively, assuming arguendo that Sweney’s tactile feedback system does not
inherently impart the frontward or backward pressure as tactile stimulation to the left hand or the
right hand of the rider, the following rejections under 35 USC 103 take place:
Sweney teaches the invention as claimed except the imparting of frontward or backward pressure as tactile stimulation to the left hand or the right hand of the rider.  
It is common knowledge in the art to impart the frontward or backward pressure as tactile stimulation to the left hand or the right hand of the rider in order to easily perceive by the driver.  See MPEP 2144.03 and, e.g., WO 2009101169 of Bandanzini et al. cited in Applicant’s corresponding EPO application EP 18872185 and/or JP 2008046807 of Sugiyama et al. cited in Applicant’s corresponding application PCT/JP2018/033722.
It would have been obvious to the PHOSITA at the time of filing of the application to use Sweney’s tactile stimulation actuator to impart the frontward or backward pressure as tactile stimulation to the left hand or the right hand of the rider in order to easily perceive by the driver as taught or suggested by common knowledge in the art.  The imparting of frontward or backward pressure as tactile stimulation to the left hand or the right hand of the rider in Sweney’s feedback system would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 2
Sweney’s tactile stimulation actuator (405) is configured to impart the pressure to the right hand of the rider and to not impart the pressure to the left hand of the rider, or to impart the pressure to the left hand of the rider and to not impart the pressure to the right hand of the rider (see “independently” in, e.g., ¶¶ 4, 37-38, claim 5). 
Claim 3
Sweney’s tactile stimulation actuator (405) is configured to impart the pressure to the right
hand of the rider and to impart the pressure to the left hand of the rider. 
Claim 4
Sweney’s tactile stimulation actuator (405) is configured to impart or capable of imparting the pressure in a frontward direction to the right hand of the rider and to impart the pressure in a frontward direction to the left hand of the rider, or to impart the pressure in a backward direction to the right hand of the rider and to impart the pressure in a backward direction to the left hand of the rider.  See “a plurality of different feedback policies 503” in FIG. 5, id. ¶¶ 3, 25-29, 38-40, 45; claims 1 and 20.
Claim 5
Sweney’s tactile stimulation actuator (405) is configured to impart or capable of imparting the pressure in a frontward direction to the right hand of the rider and to impart the pressure in a backward direction to the left hand of the rider, or to impart the pressure in a backward direction to the right hand of the rider and to impart the pressure in a frontward direction to the left hand of the rider.  See “a plurality of different feedback policies 503” in FIG. 5, id. ¶¶ 3, 25-29, 38-40, 45; claims 1 and 20.
Claim 11
Sweney teaches a tactile stimulation information communicating apparatus that includes the tactile stimulation actuator (405), a tactile-stimulation-actuator control portion (feedback control device 105, FIG. 1), and an information generating portion (sensors 101A, 101B; FIG. 1) that is configured to acquire and generate information to be communicated to the rider, and the tactile stimulation actuator control portion (105) is configured to control the tactile stimulation actuator (405) such that the tactile stimulation actuator (405) imparts the pressure in a frontward direction or a backward direction to the left hand or the right hand of the rider, based on information to be communicated to the rider that the information generating portion (101A, 101B) generates.   Ibid. ¶ 15 et seq. and claims 1-20.
5.	Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lich (DE 102012203642 A1 cited as X category reference in Applicant’s corresponding application EP 18872185). 
Claim 1 
Lich teaches a straddled vehicle (2, FIG. 1), comprising:
a vehicle body frame (2), a seat (26), a bar handle (12), a steerable wheel (33), and a tactile stimulation actuator (6), wherein: 
(A) 	the seat (26) is supported by the vehicle body frame (2), and is configured to be straddled by a rider; 
(B) 	the bar handle (12) is supported by the vehicle body frame such that the bar handle (12) is allowed to rotate about a steering axis extending in an up-down direction, the bar handle (12) includes a left grip (8) and a right grip (10), the left grip (8) is located further leftward than a center (FIG. 1) in a vehicle-body-frame left-right direction, and is configured to be held by a left hand of the rider, and the right grip (10) is located further rightward than the center (FIG. 1) in the vehicle-body-frame left-right direction, and is configured to be held by a right hand of the rider; 
(C) 	the steerable wheel (33) is supported by the vehicle body frame (2) such that the steerable wheel (33) is allowed to rotate around a wheel axle (axle of 33), the steerable wheel (33) is configured to be steered leftward by the rider rotating the bar handle (12) counterclockwise as viewed in a downward direction, and the steerable wheel (33) is configured to be steered rightward by the rider rotating the bar handle (12) clockwise as viewed in the downward direction; and
(D) 	the tactile stimulation actuator (6) is configured to communicate information to the rider by imparting a frontward or backward (Tr. ¶ 6) as a tactile stimulation to the left hand or the right hand of the rider (Tr. ¶¶ 6, 11, 13-14, 17, 33; and claims 4-5).  See also EPO Form 2906 01 91TRI Sheets 1-7 of corresponding EP application.
As noted above, Lich’s tactile feedback system causes vibrations or deformations transferred to the hands of the (Tr. ¶¶ 6, 11, 13-14, 17, 33; and claims 4-5).  Thus, the vibrations activate the nerve signals beneath the skin’s surface of the hands of the rider, and consequently, imparts pressure on the left and right hands of the rider.  Simply put, Lich’s tactile feedback system operates similarly to Applicant’s tactile feedback system as described in Pub. No. US 20200216136 of this application at, e.g., ¶¶ 5-23.  Thus, Lich’s tactile feedback system inherently or similarly imparts the frontward or backward pressure as tactile stimulation to the left hand or the right hand of the rider in the same or similar manner as Applicant’s system.  In re King, supra. 
Claim 1 and/or other claims below is(are) anticipated by Lich because each and every element as set forth in the claim(s) is found, either expressly or inherently described, in the single prior art reference Lich.  See legal precedent cited in claim 1 above.   
Alternatively, assuming arguendo that Lich’s tactile feedback system does not inherently impart the frontward or backward pressure as tactile stimulation to the left hand or the right hand of the rider, the following rejections under 35 USC 103 take place:
Lich teaches the invention as claimed except the imparting of frontward or backward pressure as tactile stimulation to the left hand or the right hand of the rider.  
It is common knowledge in the art to impart the frontward or backward pressure as tactile stimulation to the left hand or the right hand of the rider in order to easily perceive by the driver.  See MPEP 2144.03 and, e.g., WO 2009101169 and/or JP 2008046807.
It would have been obvious to the PHOSITA at the time of filing of the application to use Lich’s tactile stimulation actuator to impart the frontward or backward pressure as tactile stimulation to the left hand or the right hand of the rider in order to easily perceive by the driver as taught or suggested by common knowledge in the art.  KSR.
Claim 6
Lich’s left and right grips (8, 10) are configured to impart or capable of imparting the pressure in a frontward direction or a backward direction to the left hand or the right hand of the rider by the tactile stimulation actuator, the imparting the pressure causing the left grip (8) or the right grip (10) to deform such that the left grip (8) or the right grip (10) protrudes frontward or backward (Tr. ¶¶ 6-7, 17).   
Claim 7
Lich’s tactile stimulation actuator (6) includes a piezoelectric element (Tr. ¶¶ 16-17) disposed at the left grip (8, Tr. ¶¶ 13-15) or the right grip (10 Tr. ¶¶ 13-15), the piezoelectric element being configured to deform (Tr. ¶¶ 6-7, 17) such that a size of the piezoelectric element in a front-back direction changes, and the tactile stimulation actuator (6) is configured to cause the left grip (8) or the right grip (10) to deform such that the left grip (8) or the right grip (10) protrudes frontward or backward, by deformation of the piezoelectric element.
6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lich in view of Bandanzini et al. (WO 2009101169 A1 cited in Applicant’s corresponding EPO application).
Lich teaches the invention substantially as claimed.  However, Lich does not teach the tactile stimulation actuator including a cam that is disposed at the left grip or the right grip, and a motor that is configured to cause the cam to rotate, and the tactile stimulation actuator is configured to cause the left grip or the right grip to deform such that the left grip or the right grip protrudes
frontward or backward, by rotation of the cam.
Bandanzini teaches the tactile stimulation actuator (17, FIG. 1, claims 1-17) including a cam (41, FIG. 4, id. pp. 10-11, claim 5) that is disposed at the left grip or the right grip, and a motor (40, FIG. 4, id. pp. 10-11, claim 5) that is configured to cause the cam (41) to rotate, and the tactile stimulation actuator (17) is configured to cause the left grip or the right grip to deform such that the left grip or the right grip protrudes frontward or backward, by rotation of the cam in order to, inter alia, exert pressure variations on sensitive zones which are easily perceive by the driver/user (id. abstract, field of the invention, and claim 1). 
It would have been obvious to the PHOSITA at the time of filing of the application to include the cam at Lich’s left grip or Lich’s right grip, and the motor configured to cause the cam to rotate and to cause Lich’s left grip or Lich’s right grip to deform such that Lich’s left grip or Lich’s right grip protrudes frontward or backward, by rotation of the cam in order to, inter alia, exert pressure variations on sensitive zones which are easily perceive by the driver as taught or suggested by Bandanzini.  KSR. 
Indication of Allowable Subject Matter
Claims 9-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure:
a.	Suegami et al. (WO 2018087962 A1) teaches a tactile stimulation actuator (42) to different portion of the body including the hands of the driver (id. abstract).  However, the publication date (May 17, 2018) is after the priority date of this application;
b.	Nieves (US 20100259417) teaches a tactile stimulation actuator (16, FIG. 1) to the hand grips or the hands of the rider (FIG. 4; id. ¶¶ 7, 20, 38-41; claims 8-9, 16-17, 19-20); and
c.	Aunkst et al. (US 10,906,557) teaches a tactile stimulation/haptic feedback actuator (FIG. 6, id. abstract, claims 1-6). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached on Monday-Friday 9:00 AM ET to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656